Title: John Adams to Abigail Adams, 8 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Feb. 8. 1796
          
          It is monday, the Time to expect the Eastern mail other Men have Letters— I have none— humiliated and mortified and at the Same time irritated, I feel sometimes a disposition to abuse the Post offices, sometimes to make a rash Vow never to Spend another Winter seperated from my Small Family that remains to me, but never once harbour a Suspicion that Madam may have omitted to write.
          Upon the whole however my health and Spirits have been better this Winter, than at any time Since I had the Ague, a Blessing which I attribute to the free Use of my horse the last summer. Health and Spirits & Leisure have revived my old Passion for Reading to such a degree as diverting me from my usual Exercise of Walking when I cannot ride, allarms me for the Continuance of my Health.
          A gloomy Prospect moreover of four Months longer attendance upon Congress, aggravated by the Recollection that a few days later than this, the last Year, on the 19 of February I got my Release & Liberty, makes a great defalcation from my Philosophical Serenity.
          While We are informed that you have Plenty of snow and fine sledding and slaying, We have Weather as mild as April and streets as dirty as march.
          No further News of the Treaty or any Thing else from Europe— Business in Congress as languid as gaping & yawning as if Morpheus had poured out all his soporifecks upon the two Houses.— The Voice of Faction even is Scarcely heard. I suppose however when the Treaty comes he will lift up his Notes like a Trumpet.
          General Wayne has returned and enjoyed his Tryumph Judge Chace is here with the rest— Mr. Lee the Attorney General a Brother of our Friend the late Member of the House and of the late Governor of Virginia, married to a Daughter of Richard Henry Lee is arrived with his Family—so is Mr McHenry the Secretary at War. The offices are once more full.
          But how differently filled, than when Jefferson Hamilton Jay &c were here— The present Incumbents not being much thought of or

at least talked of for President Vice President, or substitute for both, the Public may be less disposed to fight for them or against them.
          The first situation is the great Object of Contention—the Center and main source of all Emulation as the learned Dr Adams teaches in all his Writings, and every Body believes him tho nobody will own it—
          My Letters to You must never be seen by any Body else—and I ought here to caution you to be very careful and reserved in showing our sons Letters—for thousands are watching for his halting, as well as mine & yours.
          Mrs Green with her two Daughters are here and mourns in pathetic Accents that her Friend Mrs Adams is not here—and so does
          
            J. A
          
        